On Petition for Rehearing.
Faulconer, P. J.
Appellant in its petition for rehearing raises nothing that was not before this court in the consideration of the appeal.
Appellant again urges that this case should follow the holding in Remsen v. Midway Liquors, Inc. (1961), 30 Ill. App. 2d 132, 174 N. E. 2d 7. We felt at the time of our original opinion that the Remsen case was readily distinguishable from the facts in this case and that its theory was not applicable.
No convincing reason for changing our opinion has been advanced by appellant in its petition for rehearing. Therefore, the petition for rehearing is denied.
Carson, Cooper and Ryan, JJ., concur.
Note.—Reported in 197 N. E. 2d 773. Rehearing denied 198 N. E. 2d 873.